DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong et al. (US 20200035653 A1; Chong).
Regarding claim 1, Chong discloses a display panel, comprising: a circuit board (Fig. 1B, 102; ¶24) having first pads (Fig. 1B, 110; ¶24); a plurality of light emitting devices (Fig. 1B, 140; ¶24) disposed on the circuit board and having second pads (Fig. 1B, 221 labeled in Fig. 2B; ¶33), at least one of the light emitting devices (Fig. 1B, 140b; ¶24) including a repaired light emitting device (Defined as a normal device replacing defective device in applicant’s written description); and a metal bonding layer (Fig. 1B, 144; ¶25) bonding the first pads and the second pads, wherein the metal bonding layer of the repaired light emitting device has at least one of a  thickness and a composition (Fig. 1B, a stack of bonding layers 144 with intervening interconnects 145;¶25) different from that of the metal bonding layer of the remaining light emitting devices. 
Regarding claim  2, Chong discloses the display panel of claim 1, wherein an upper surface of the repaired light emitting device (Fig. 1B, 140b; ¶24) is disposed at a higher elevation than those of the remaining light emitting (Fig. 1B, 140R; ¶24) devices. 
Regarding claim 3, Chong discloses the display panel of claim 1, wherein the metal bonding layer (Fig. 1B, 144; ¶25) includes at least one of AuSn, CuSn, and In (¶34). 
Regarding claim 4, Chong discloses the display panel of claim 1, wherein each of the light emitting devices (Fig. 1B, 140; ¶24) is configured to emit at least one of blue light  (Fig. 1B, 140B; ¶24), green light  (Fig. 1B, 140G; ¶24), and red light (Fig. 1B, 140R; ¶24).
Chong discloses the claimed structure except for how the devices are intended to be used. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
 Regarding claim 5, Chong discloses the display panel of claim 1, wherein each of the light emitting devices is configured to emit each of blue light, green light, and red light.
Chong discloses the claimed structure except for how the devices are intended to be used. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8, 12, 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 20200035653 A1; Chong) in view of Uzoh et al. (US 20180218998 A1; Uzoh).
Regarding claims 6-18, examiner would like to note that the invention appears to focus a how an interconnection is made between pads. Connection technology is not specific to display panels. 
Regarding claim 6, Chong discloses a display panel, comprising: a circuit board (Fig. 1B, 102; ¶24) having first pads (Fig. 1B, 110; ¶24); a plurality of first light emitting devices (Fig. 1B, 140; ¶24) disposed on the circuit board; a first metal bonding layer (Fig. 1B, 144; ¶25) bonding the first light emitting device to the first pad;
 wherein the first metal bonding layer includes an alloy (¶34),
 Chung is silent on a first lower barrier layer disposed between the first metal bonding layer and the first pad; and a lower metal layer disposed between the first lower barrier layer and the first metal bonding layer, and the lower metal layer includes a metal layer having a different component from the first metal bonding layer.
Uzoh discloses a method of connecting to layers by stacking  a first lower barrier layer (Fig. 1, 131; ¶65) disposed between the first metal bonding layer and the first pad 
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to multilayer bonding technology for making stronger bonds between layers.
	Regarding claim 7, Chong in view of Uzoh discloses the display panel of claim 6, wherein: the first metal bonding layer includes Au and In  (Fig. 1, 136; ¶67 Uzoh); and the lower metal layer includes Au.(Fig. 1, 132; ¶64 Uzoh)
 	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to multilayer bonding technology for making stronger bonds between layers.
Regarding claim 8, Chong in view of Uzoh discloses the display panel of claim 6, wherein the lower metal layer (Fig. 1, 136; ¶67 Uzoh) contacts (electrically) the first lower barrier layer.(Fig. 1, 131; ¶65 Uzoh) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to multilayer bonding technology for making stronger bonds between layers.
Regarding claim 12, Chong in view of Uzoh discloses the display panel of claim 6, further comprising:  at least one second light emitting device (Fig. 1B, 140B; ¶24 Chong)  disposed on the circuit board (Fig. 1B, 102; ¶24 Chong); and a second metal bonding layer (Fig. 1B, 144; ¶25Chong) bonding the second light emitting device to the 
Regarding claim 13, Chong in view of Uzoh discloses the display panel of claim 12, further comprising a second lower barrier layer (Fig. 1, 131; ¶65 Uzoh) disposed between the second metal bonding layer and the first pad (Fig. 1, major surface of 110; ¶65), wherein the second lower barrier layer contacts the first pad and the second metal bonding layer (Electrically). 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to multilayer bonding technology for making stronger bonds between layers.
 	Regarding claim 15, Chong in view of Uzoh discloses the display panel of claim 12, wherein the second metal bonding layer is thicker than the first metal bonding layer. 
Regarding claim 16, Chong discloses the display panel of claim 12, wherein an upper surface of the second light emitting device (Fig. 1B, 140B; ¶24 Chong) is disposed at a higher elevation than that of the first light emitting device. (Fig. 1B, 140R; ¶24 Chong)
Regarding claim 17, Chong discloses the display panel of claim 12, wherein the first and second light emitting devices are configured to emit at least one of blue light, green light, and red light, respectively. (Fig. 1B, 140RB; ¶24 Chong)
Chong discloses the claimed structure except for how the devices are intended to be used. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claim 18, Chong discloses the display panel of claim 12, wherein the first and second light emitting devices are configured to emit each of blue light, green light, and red light, respectively.
Chong discloses the claimed structure except for how the devices are intended to be used. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
 Claim 9-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 20200035653 A1; Chong) in view of Uzoh et al. (US 20180218998 A1; Uzoh), and further in view of Jan et al. (US 20040209406 A1; Jan).
Regarding claim 9, Chong in view of Uzoh discloses the display panel of claim 6, but is silent on further comprising an upper barrier layer disposed between the first metal bonding layer and the lower metal layer.
	Jan discloses a method of forming a connector using UBM technology where an upper barrier layer (Fig. 7, 132; ¶48) disposed between the first metal bonding layer (Fig. 7, 135; ¶48) and the lower metal layer (Fig. 7, 129; ¶48).
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use UBM technology for making more reliable bonds.
	Regarding claim 10, Chong discloses the display panel of claim 9, wherein the upper barrier layer (Fig. 7, 132; ¶48 Jan) contacts the first metal bonding layer and the lower metal layer (Fig. 7, 129; ¶48 Jan).

Regarding claim 14, Chong in view of Uzoh discloses the display panel of claim 13, but is silent on further comprising an upper barrier layer disposed between the first metal bonding layer and the lower metal layer, wherein the upper barrier layer contacts the first metal bonding layer.
	Jan discloses a method of forming a connector using UBM technology where an upper barrier layer (Fig. 7, 132; ¶48) disposed between the first metal bonding layer (Fig. 7, 135; ¶48) and the lower metal layer (Fig. 7, 129; ¶48) and contacting the first metal bonging layer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use UBM technology for making more reliable bonds.
 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 20200035653 A1; Chong) in view of Uzoh et al. (US 20180218998 A1; Uzoh), and further in view of Lin et al. (US 8803337 B1; Lin).
Regarding claim 11, Chong in view of  Uzoh discloses the display panel of claim 6, wherein: the first light emitting device (Fig. 1B, 140R; ¶24) includes second pads (Fig. 1B, ohmic contact layers of 220R labeled in Fig. 2A; ¶25/32); but is silent on  the display panel further includes a third barrier layer disposed on the second pad; and the first metal bonding layer is disposed between the lower metal layer and the third barrier layer. 

	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use UBM technology for making more reliable bonds.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816